Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 02/15/2022, responding to the 11/16/2021 non-final/final office action provided in rejection of claims 1-20.

3.	Claims 1, 3, 10, 12 and 19 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
4.	(A).    	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
(B). Drawings submitted on 12/31/2018 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Response to Arguments
Applicant's arguments filed 02/15/2022, in particular, pages 9-11, have been fully considered but not persuasive for the following reasons.  

6.	With respect to the amendment of claims 1, 10 and 19 under 35 USC 103(a), Applicant argues that Rai alone or when combined with Hatano does not teach "determining hashes for the plurality of payloads by: identifying one or more attributes in a plurality of attributes in each payload in the plurality of payloads; and determining a hash of the one or more attributes in the each payload".
	Applicant’s argument have been considered but moot in view of new ground rejections. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Gaonkar et al (US 8,751,450 B1) in view of Volpe et al (US 10,587,491 B1).

As to claim 1 Gaonkar discloses a method comprising: 
identifying a plurality of payloads that correspond to scenarios in a production computing environment (Gaonkar at col. 2, ll. 18-20, methods and a system for transparently capturing [i.e. identifying] workloads [i.e. payload] at a live network [i.e. production environment] and replaying the workloads at a test environment; see also col. 2, lines 40-58);
determining hashes for the plurality of payloads by (Gaonkar teaches identifying hashes of payload by correlated record by captured module. At col. 9, ll. 32-39, an anonymized payload 408c is utilized; the replay request 502 may include the original command 406c and the hashed version of the payload 408c. In this scenario, the replay request 502 is a request to "read:Xla2b6.123 from storage location X", where Xla2b6.123 is the hash value of "TestServer.doc" 408b, as indicated in the correlation recorded by the capture module 208 and stored in storage 212): 
identifying one or more attributes in a plurality of attributes in each payload in the plurality of payloads (Gaonkar at col. 2, ll. 59-67 and col. 3, ll. 1-3, methods and system can capture different types of workloads at very high-speed with little to no loss of data. For example, to decrease the likelihood of a performance bottleneck that can lead [i.e. unique] to dropped packets, the CRS can store captured packets at a rate matching the data rate at which packets [i.e. workload] arrive from the live network. In one embodiment, the CRS performs bandwidth matching by parsing the packets as they arrive from the live network, combining multiple packets together, and compressing the data within the packets into a format sized to allow storage of the packets at a rate identical to the rate at which the packets arrive from the live network); and 
determining a hash of the one or more attributes in the each payload (determination of a hash is based on version of payload, at col. 9, ll. 31-39,  when an anonymized payload 408c is utilized, the replay request 502 may include the original command 406c and the hashed version of the payload 408c. In this scenario, the replay request 502 is a request to "read:Xla2b6.123 from storage location X", where Xla2b6.123 is the hash value of "TestServer.doc" 408b, as indicated in the correlation recorded by the capture module 208 and stored in storage 212); 
creating user data, wherein the user data is associated with the set of unique payloads (Gaonkar teaches the tester/developer creating the workload testing by replay and capturing workload data. At col. 2, ll. 51-55 states, “Once the initial state is captured at the live network, a test network can be provisioned to replay the captured workloads. The test network includes a test server coupled to the CRS via a network switch. The test server receives a file system created by using, for example, a data imaging process, to copy portions of the initial state to the test server, for example. The CRS replays to the test server, via the network switch, a captured command and payload [i.e. unique payload]”; see also col. 6, line 61 – col. 7, line 54);
testing the set of unique payloads with the user data in a first testing environment to generate expected results, wherein the first testing environment includes software components in the production computing environment (Gaonkar teaches receiving capturing and recording workload/delay is expected response.  At col. 9, ll. 62-67 and col. 10, ll. 1-3, the replay module 210 can adjust the order of sending a replay request 502 based on the natural, causal relationship of the request-response command pair, as recorded at the live network environment 100 [i.e. production computing environment]. For example, the replay module 210 may send a request 502 and delay sending a subsequent request until an expected response is received, such as a response corresponding to a response captured and recorded by the capture module 208 at the live network environment 100; see also col. 8, lines 61-67, wherein the test server is replicated from all or portions of the initial file system; see also col. 9, lines 6-38, wherein the replay request is generated from the reproduced command / payload and sent to Test Server);
testing the set of unique payloads with the user data in a second testing  environment to generate actual results, wherein the second testing environment includes software components (“software code”) in a production environment and new software (Examiner Note: Creation of test environments and associating testing can be repeated wherein the production environment is modified and tested such that during a first iteration the old production environment is tested and compared to a first test environment.  The new environment has additional components and further results in a subsequently iteration of a comparison to a second environment.  Gaonkar at col. 3, ll. 39-53, once the initial state is captured [i.e. from first environment] at the live network, a test network can be provisioned to replay [i.e. in second testing environment] the captured workloads. Further, discloses unique payloads, see at col. 2, ll. 59-67, methods and system can capture different types of workloads at very high-speed with little to no loss of data. For example, to decrease the likelihood of a performance bottleneck that can lead [i.e. unique] to dropped packets); (Gaonkar at col. 8, ll. 61-67, the test server 504 [i.e. second environment is production] can be replicated based on the live server 106. In one embodiment, the test server 504 can be created using the data [i.e. software component] 115 of the initial state captured at the live server 106. The CRS 110 can create the test server's 504 file system 505 by using a snapshot to copy all or portions of the content and format of the initial state into the file system 505. The file system 505 can be created from an image of the non-hashed initial state, such as state 306)  (Gaonkar at Fig. 6, col. 11, ll. 55-67 and col. 12, ll. 1-2, At step 613 the test server's response 506 is compared to a previously captured responses 502 from the live network environment 100, as previously described. The comparison is done to determine if the response 506 matches the corresponding response previously recorded at the live network. At step 614, further verification occurs after the capture-replay process has completed by comparing data in the final state of the live server 106 to data in the final state of the test server 504. If the data of the final state of the live server 106 is the same as the data of the final state of the test server 504, the CRS 110 may indicate a successful verification. However, if the CRS 110 determines that the data is missing, or corrupted, the CRS may recreate the portion of the workload having the data and replay that workload to the test server 504 to regenerate the missing or corrupted data [i.e. error in the new software]).  Further, it would be obvious to those of ordinary skill in the art at the filing of the application as a design choice that the test server can be replicated a number of times in order to perform testing of the payloads.  Further, In re Harza (MPEP 2144.03 VI B) makes it obvious to those of ordinary skill in the art that a server having software can be duplicated as the claims do not preclude the first server from having new components);
comparing the expected results with the actual results (Gaonkar at col. 10. 3-14, the replay module 210 sends the replay request 502 for delivery to the test server 504, and in response, the test server 504 replies by sending a response 506 for delivery to the replay module 210 at the CRS 110. In one embodiment, to verify a degree of accuracy of the replay with the captured data of the live network environment 100, the response 506 is compared against a corresponding response (not shown) captured in the workload portion 402. For example, if the contents of the payload in the response 506 match the contents of the payload in the previously captured response from the live network environment 100; the response 506 is deemed accurately reproduced [i.e. compared and matched with actual result]), (see also col. 12, lines 3-21, wherein the results from the capture – replay process are analyzed to evaluate one or more performance characteristics of the live network environment or individual components thereof, such as server.  Based on the performance characteristics, the live network environment or individual components thereof potentially can be modified to enhance efficiency and performance…Based on the analysis the live network environment may be augmented with a caching system having the large file).  Examiner Note: Creation of test environments and associating testing can be repeated wherein the production environment is modified and tested such that during a first iteration the old production environment is tested and compared to a first test environment and before a subsequently iteration of a comparison to a new environment); and 
identifying an error in the new software based on the comparing (Gaonkar at Fig. 6, col. 11, ll. 55-67 and col. 12, ll. 1-2, at step 613 the test server's response 506 is compared to a previously captured responses 502 from the live network environment 100, as previously described. The comparison is done to determine if the response 506 matches the corresponding response previously recorded at the live network. At step 614, further verification occurs after the capture-replay process has completed by comparing data in the final state of the live server 106 to data in the final state of the test server 504. If the data of the final state of the live server 106 is the same as the data of the final state of the test server 504, the CRS 110 may indicate a successful verification. However, if the CRS 110 determines that the data is missing, or corrupted, the CRS may recreate the portion of the workload having the data and replay that workload to the test server 504 to regenerate the missing or corrupted data [i.e. error in the new software]; Examiner Note: Creation of test environments and associating testing can be repeated wherein the production environment is modified and tested such that during a first iteration the old production environment is tested and compared to a first test environment to thus result in missing or additional components added  before a subsequently iteration of the same comparison).  
Gaonkar does not explicitly make clear that selecting one first payload from the first set of payloads aggregated according to the first hash and one second payload from the second set of payloads aggregated according to the second hash into a set of unique payloads aggregating payloads in the plurality of payloads that have a same first hash in the hashes into a first set of payloads and have a same second hash in the hashes into a second set of payloads, wherein the first payload includes first one or more values of the one or more attributes and the second payload includes second one or more values of the one or more attributes different from the one or more first values.

However, Volpe discloses aggregating payloads in the plurality of payloads that have a same first hash in the hashes into a first set of payloads (Volpe teaches testing payload by testing data package and generate signature [i.e. aggregating by hash], see col. 17, ll. 12-15. At Fig. 13, col. 24, ll. 15-40, teaches first set of payload, signature can be generated that corresponds to a plurality of network packets and/or operations of a network device. For example, a common field shared among network packets can be used to generate a single common value. The single common value can form a signature or a portion of a signature. Hashing can be performed on the data of the field to generate a respective value for each field and/or packet. Hashing can project a value from a set with many members to a value from a set with a fixed number of (relatively fewer) members. The results of the hashing may be used to generate or augment an already generated value that represents the data in the field of all of the data packets … ); 
aggregating payloads in the plurality of payloads that have a same second hash in the hashes into a second set of payloads (Volpe teaches a packet payload can be populated with repeated to a second network device with a packet generator (via a control plane). In certain embodiments, the test type of data packets may be generated using a profile. For example, the profile can include various attributes of a set of test type of data packets to be generated such as payload, see, Fig. 4, col. 12, ll. 50-67 and Further, see at col. 13, ll. 1-9. At Fig. 13, col. 24, ll. 3-36,  one or more fields of test information of the test type of data packets can further be used for matching purposes so that only certain ones of the test type of data packets are used for signature generation. The remaining may be dropped or passed. At 1308, a value can be generated corresponding to data of a field of each of the test type of data packets (such as a field within test information). For example, hashing can be performed on the data of the field to generate a respective value for each field and/or packet. Hashing can project a value from a set with many members to a value from a set with a fixed number of (relatively fewer) members. The results of the hashing may be used to generate or augment an already generated value that represents the data in the field of all of the data packets … );  
selecting one first payload from the first set of payloads aggregated according to the first hash (Volpe teaches testing payload by testing data package and generate signature [i.e. aggregating by hash], see col. 17, ll. 12-15. At Fig. 13, col. 24, ll. 15-40, teaches first set of payload, signature can be generated that corresponds to a plurality of network packets and/or operations of a network device. For example, a common field shared among network packets can be used to generate a single common value. The single common value can form a signature or a portion of a signature. Hashing can be performed on the data of the field to generate a respective value for each field and/or packet. Hashing can project a value from a set with many members to a value from a set with a fixed number of (relatively fewer) members. The results of the hashing may be used to generate or augment an already generated value that represents the data in the field of all of the data packets) and one second payload from the second set of payloads aggregated according to the second hash into a set of unique payloads (Volpe teaches a packet payload can be populated with repeated to a second network device with a packet generator (via a control plane). In certain embodiments, the test type of data packets may be generated using a profile. For example, the profile can include various attributes of a set of test type of data packets to be generated such as payload, see, Fig. 4, col. 12, ll. 50-67 and Further, see at col. 13, ll. 1-9. At Fig. 13, col. 24, ll. 3-36,  one or more fields of test information of the test type of data packets can further be used for matching purposes so that only certain ones of the test type of data packets are used for signature generation. The remaining may be dropped or passed. At 1308, a value can be generated corresponding to data of a field of each of the test type of data packets (such as a field within test information). For example, hashing can be performed on the data of the field to generate a respective value for each field and/or packet. Hashing can project a value from a set with many members to a value from a set with a fixed number of (relatively fewer) members. The results of the hashing may be used to generate or augment an already generated value that represents the data in the field of all of the data packets … ), wherein the first payload includes first one or more values of the one or more attributes and the second payload includes second one or more values of the one or more attributes different from the one or more first values (Volpe at col. 17, ll. 25-42, In certain embodiments, a bloom filter may be used to store information in a concise manner, regarding several data packets in memory 702. The signature generation logic 708 can hash field(s) of several data packets into a bloom filter array (storing a bloom filter signature). For example, the results of the hash technique(s) performed on the field(s) can be stored within the bloom filter array. The results can be logically ORed against a value stored within the bloom filter array. The bloom filter signature can be used to determine, for example, if a test type of data packet was erroneously received at an incorrect port. In certain embodiments, the signature can be compared to a signature stored in memory and, if the signatures do not match, an interrupt can be triggered for a CPU. Network device 700 may include many instances of packet checkers. Thus, the ability of each packet checker to independently trigger when anticipated test results were not obtained can reduce CPU overhead for verifying successful test completion. Note: hash herein value; see also col. 18, lines 17-49; col. 23, lines 4-col. 24, line 3);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gaonkar to include aggregating payloads that have a first hash in the hashes into a first set of payloads and aggregating payloads that have a second hash in the hashes into a second set of payloads, wherein the first payload includes first one or more values of the one or more attributes and the second payload includes second one or more values of the one or more attributes different from the one or more first values as disclosed by Volpe, for the purpose to generate value that represent data packet. (see col. 24, ll. 31-33 of Volpe).

As to claim 2, Volpe discloses the method wherein aggregating the payloads into the first set of payloads further comprises: 
aggregating the payloads that have the same first hash and a same third hash in the hashes into the first set of payloads (Volpe teaches a packet payload can be populated from the original (i.e. first hash) with repeated to a multiple time (i.e. third) network device with a packet generator (via a control plane). In certain embodiments, the test type of data packets may be generated using a profile. For example, the profile can include various attributes of a set of test type of data packets to be generated such as payload, see, Fig. 4, col. 12, ll. 50-67 and Further, see at col. 13, ll. 1-9. At Fig. 13, col. 24, ll. 3-36,  one or more fields of test information of the test type of data packets can further be used for matching purposes so that only certain ones of the test type of data packets are used for signature generation. The remaining may be dropped or passed. At 1308, a value can be generated corresponding to data of a field of each of the test type of data packets (such as a field within test information). For example, hashing can be performed on the data of the field to generate a respective value for each field and/or packet. Hashing can project a value from a set with many members to a value from a set with a fixed number of (relatively fewer) members. The results of the hashing may be used to generate or augment an already generated value that represents the data in the field of all of the data packets … );  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gaonkar to include aggregating the payloads that have the same first hash and a same third hash in the hashes into the first set of payloads, as disclosed by Volpe, for the purpose to generate value that represent data packet. (see col. 24, ll. 31-33 of Volpe).

As to claim 3, Gaonkar discloses the method wherein determining the hashes further comprises: 
identifying at least one attribute in a plurality of attributes in the plurality of payloads (Gaonkar at col. 7, ll. 16-30, a hashing function obfuscates the original content of data by encrypting the data into a hash value. A hash value secures information in a randomized format that is mathematically and computationally difficult to recover the original content. The values returned by a hash function are called hash values, hash codes, hash sums, checksums or simply hashes. Various hashing functions can be utilized by the data security module 204, such as MD2, MD4, MD5, CRC, SHA, SHA256, or other mathematical algorithms capable of implementing a hashing function. The capturing module 208 creates a correlation (or "mapping") 111 associating the anonymized ( hashed) state 312 with the non-anonymized state 306 … );

Volpe discloses determining the same first hash in the hashes using the at least one attribute associated with the first payload ((Volpe teaches determination is based one or more profiles for packet payload and/or header information generation store in memory, see col. 18, ll. 50-67. The profiles can include, for example, various attributes of data packets. Volpe teaches testing payload by testing data package and generate signature [i.e. aggregating by hash], see col. 17, ll. 12-15. At Fig. 13, col. 24, ll. 15-40, teaches first set of payload, signature can be generated that corresponds to a plurality of network packets and/or operations of a network device. For example, a common field shared among network packets can be used to generate a single common value. The single common value can form a signature or a portion of a signature. Hashing can be performed on the data of the field to generate a respective value for each field and/or packet. Hashing can project a value from a set with many members to a value from a set with a fixed number of (relatively fewer) members. The results of the hashing may be used to generate or augment an already generated value that represents the data in the field of all of the data packets … ); and 
determining the same second hash in the hashes using the at least one attribute associated with the second payload (Volpe teaches determination is based one or more profiles for packet payload and/or header information generation store in memory, see col. 18, ll. 50-67. Volpe teaches a packet payload can be populated with repeated to a second network device with a packet generator (via a control plane). In certain embodiments, the test type of data packets may be generated using a profile. For example, the profile can include various attributes of a set of test type of data packets to be generated such as payload, see, Fig. 4, col. 12, ll. 50-67 and Further, see at col. 13, ll. 1-9. At Fig. 13, col. 24, ll. 3-36,  one or more fields of test information of the test type of data packets can further be used for matching purposes so that only certain ones of the test type of data packets are used for signature generation. The remaining may be dropped or passed. At 1308, a value can be generated corresponding to data of a field of each of the test type of data packets (such as a field within test information). For example, hashing can be performed on the data of the field to generate a respective value for each field and/or packet. Hashing can project a value from a set with many members to a value from a set with a fixed number of (relatively fewer) members. The results of the hashing may be used to generate or augment an already generated value that represents the data in the field of all of the data packets … ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gaonkar to include determining the same first hash in the hashes using the at least one attribute associated with the first payload and determining the same second hash in the hashes using the at least one attribute associated with the second payload, as disclosed by Volpe, for the purpose to generate value that represent data packet. (see col. 24, ll. 31-33 of Volpe).
As to claim 4, Gaonkar discloses the method further comprising: 
removing a first type of data from the set of unique payloads, wherein the first type of data includes at least user information (Gaonkar at col. 3, ll. 59-65, by transparently capturing, without packet loss, actual workloads [i.e. unique payload] at a live network to replay at a test server, thus removing the necessity for deep, specialized knowledge of a particular network/system topology. Furthermore, by utilizing captured workloads of the live network at the test network).

As to claim 5, Gaonkar discloses the method further comprising: 
generating the user data (Gaonkar at col. 3, ll. 39-53, once the initial state is captured [i.e. from first environment] at the live network, a test network can be provisioned to replay [i.e. in second testing environment] the captured workloads. The test network includes a test server coupled to the CRS via a network switch. The test server receives a file system created by using, for example, a data imaging process, to copy portions of the initial state to the test server, for example. The CRS replays to the test server, via the network switch, a captured command and payload. The replayed command is sent as a request to the test server. The test server can be configured based on a network configuration of the live server such that the replayed traffic is routed to the test server without modifying a destination address within the workload. If the workloads were anonymized, the anonymized version of the payload is replayed. The response from the test server is compared against a recorded response of the live server).
Volpe discloses storing the user data in a memory cache accessible to the first testing environment and the second testing environment (Volpe at col. 4, ll. 54-62, in certain embodiments, CPU 104 can include a graphics processing unit (GPU) or other parallel processor(s). CPU 104 can include memory including cache, non-volatile, volatile, primary, secondary, or other. Memory 106 can be external memory that can be read from or written to by integrated circuit 102 and/or CPU 104. Memory 106 can be used to store data generated by integrated circuit 102 for later processing by CPU 104… ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gaonkar to include storing the user data in a memory cache accessible to the first testing environment and the second testing environment, as disclosed by Volpe, because such inclusion can easily access each of the registers to periodically collect information stored in therein for the purpose of testing and debugging. (See col. 6, ll. 25-27 Volpe).


As to claim 6, Gaonkar discloses the method wherein the comparing further comprises: 
configuring at least one attribute in the first testing environment and the second testing environment (Gaonkar teaches testing first and second environment at col. 3, ll. 39-53, once the initial state is captured [i.e. from first environment] at the live network, a test network can be provisioned to replay [i.e. in second environment] the captured workloads. Further teaching testing attribute [i.e. functionality]. At col. 5, ll. 31-39, CRS 110 may be a conventional computing device, such as a PC, server-class computer or other computing system capable of connecting to the switching fabric 104. The CRS 110 may perform various functions [i.e. attribute and management operations, such as capturing an initial and final state of server 106, capturing workloads in the form of packets 108a and 108b, creating a test server file system based on the initial state, regenerating lost or damaged data within a workload, and replaying a version of the workload at a test network); and 
comparing a value of the at least one attribute in the expected results to a value of the at least one attribute in the actual results (Gaonkar at col. 10, ll. 3-14, the replay module 210 sends the replay request 502 for delivery to the test server 504, and in response, the test server 504 replies by sending a response 506 for delivery to the replay module 210 at the CRS 110. In one embodiment, to verify a degree of accuracy of the replay with the captured data of the live network environment 100, the response 506 is compared against a corresponding response (not shown) captured in the workload portion 402. For example, if the contents of the payload in the response 506 match the contents of the payload in the previously captured response from the live network environment 100; the response 506 is deemed accurately reproduced [i.e. compared and matched with actual result]).

As to claim 7, Gaonkar discloses identifying the error in the second testing environment based on the determining (Gaonkar at col. 10, ll. 4-25, the capture module 208 may not receive all of the packets of a particular workload; or, a portion of the received workload may have errors or omissions. For example, due to high network usage at the live network environment 100, a packet of a particular workload may be dropped. In these situations, the capture module 208 can determine which packets are lost or corrupted by comparing the data of the initial state, captured workload, and the final state. The replay module 210 can recreate the missing or corrupted portions of the workload by utilizing data within the initial state and captured workload. For example, if after capturing the initial state 306 of the live network environment 100, a request to write payload `E` to data block 304a is corrupted, the replay module 210 can determine that the corruption (or missing data) has occurred based on the missing/corrupted data in the initial state 306 and a subsequent request to `read` payload `E` from data block 304a, for example. The replay module 210 can recreate the missing/corrupted payload `E` by extrapolating payload `E` from the subsequent request and add it to data block 304b of the initial state 306). and 

Volpe discloses identifying the error in the second testing environment based on the determining (Volpe at col. 21, ll. 9-24, a test pattern can be created that generates a bloom filter data structure that can be analyzed to determine whether all of the data packets of the test pattern were generated and/or routed properly. In certain embodiments, cyclic redundancy check (CRC) generation engine(s) can be used to perform hashing operations to generate a signature based on one or more fields of a data packet. The fields can include, for example, a port number corresponding to the generated packet, a header/footer number, a packet checker identification field, and/or a sequence field. Signature generation logic can be configured to update a signature value and only update the value if a hash results in a different value [i.e. different than actual value] than what is stored. Signature generation logic can be configured to compare a generated signature to one stored in memory and, depending on the result, signal CPU 1102, for example, via an interrupt or other signal); 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gaonkar to include determining the value in the expected results is different from the value in the actual result data, as disclosed by Volpe, because such inclusion will enable identification and/or characterization of failures during live deployment save unobtainable, costly, and/or time. (See col. 4, ll. 13-16 of Volpe).

As to claim 8, Gaonkar discloses the method wherein the comparing further FAX (949) 202-3001 comprises: 
Page 3 of 11Appl. No.: 16/237,1080070481.02522US01 4816-7781-6022 v.2configuring a first attribute in the first testing environment and a second attribute in the second testing environment and comparing a first value of the first attribute in the expected results to a first value of the second attribute in the expected results (Gaonkar teaches testing first and second environment at col. 3, ll. 39-53, once the initial state is captured [i.e. from first environment] at the live network, a test network can be provisioned to replay [i.e. in second environment] the captured workloads. Further teaching testing attribute [i.e. functionality]. At col. 5, ll. 31-39, CRS 110 may be a conventional computing device, such as a PC, server-class computer or other computing system capable of connecting to the switching fabric 104. The CRS 110 may perform various functions [i.e. attribute and management operations, such as capturing an initial and final state of server 106, capturing workloads in the form of packets 108a and 108b, creating a test server file system based on the initial state, regenerating lost or damaged data within a workload, and replaying a version of the workload at a test network); 
comparing a second value of the first attribute in the actual results to a second value of the second attribute in the actual results (Gaonkar at col. 10. 3-14, the replay module 210 sends the replay request 502 for delivery to the test server 504, and in response, the test server 504 replies by sending a response 506 for delivery to the replay module 210 at the CRS 110. In one embodiment, to verify a degree of accuracy of the replay with the captured data [i.e. first value] of the live network environment 100, the response 506 is compared  against a corresponding response (not shown) captured in the workload portion 402. For example, if the contents of the payload in the response 506 match the contents [i.e. second value] of the payload in the previously captured [i.e. first value] response from the live network environment 100; the response 506 is deemed accurately reproduced [i.e. compared and matched with actual result]); and 
determining the error when the first value of the first attribute in the expected results matches the first value of the second attribute in the expected results (Gaonkar teaches receiving capturing and recording workload/delay is expected response.  At col. 9, ll. 62-67 and col. 11, ll. 1-3, the replay module 210 can adjust the order of sending a replay request 502 based on the natural, causal relationship of the request-response command pair, as recorded at the live network environment 100. For example, the replay module 210 may send a request 502 and delay sending a subsequent request until an expected response is received, such as a response corresponding to a response captured and recorded by the capture module 208 at the live network environment 100) and 

Volpe discloses the second value of the first attribute in the actual results does not match the second value of the second attribute in the actual results (Volpe at col. 21, ll. 9-24, a test pattern can be created that generates a bloom filter data structure that can be analyzed to determine whether all of the data packets of the test pattern were generated and/or routed properly. In certain embodiments, cyclic redundancy check (CRC) generation engine(s) can be used to perform hashing operations to generate a signature based on one or more fields of a data packet. The fields can include, for example, a port number corresponding to the generated packet, a header/footer number, a packet checker identification field, and/or a sequence field. Signature generation logic can be configured to update a signature value and only update the value if a hash results in a different value [i.e. different than actual value] than what is stored. Signature generation logic can be configured to compare a generated signature to one stored in memory and, depending on the result, signal CPU 1102, for example, via an interrupt or other signal); 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gaonkar to include determining actual result of second value does not match with first and second attribute, as disclosed by Volpe, because such inclusion will enable identification and/or characterization of failures during live deployment save unobtainable, costly, and/or time. (See col. 4, ll. 13-16 of Volpe).

As to claim 10, Gaonkar-Volpe discloses a system comprising: 
A non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (Gaonkar at col. 5, ll. 53-67 and col. 6, ll. 103): 
For remaining limitations, see remarks regarding claim 1.

As to claim 11, (the system claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the system claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (the system claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the system claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the system claim) recites substantially similar limitations to claim 8 (the method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 19, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the medium claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over Gaonkar et al (US 8,751,450 B1) in view of Volpe et al (US 10,587,491 B1) and further in view Rai et al (US 10,474,563 B1).

As to claim 9, Gaonkar discloses the method wherein creating the user data further comprises: 
identifying a payload in the plurality of payloads (Gaonkar at col. 10, ll. 7-12, due to high network usage at the live network environment 100, a packet of a particular workload may be dropped. In these situations, the capture module 208 can determine which packets are lost or corrupted by comparing the data of the initial state, captured workload, and the final state);
identifying user production data that is associated with the payload (Gaonkar at col. 10, ll. 12-25, and the replay module 210 can recreate the missing or corrupted portions of the workload by utilizing data within the initial state and captured workload. For example, if after capturing the initial state 306 of the live network environment 100 [i.e. production], a request to write payload `E` to data block 304a [i.e. production payload] is corrupted, the replay module 210 can determine that the corruption (or missing data) has occurred based on the missing/corrupted data in the initial state 306 and a subsequent request to `read` payload `E` from data block 304a, for example. The replay module 210 can recreate the missing/corrupted payload `E` by extrapolating payload `E` from the subsequent request and add it to data block 304b of the initial state 306); and
	
	Ganonkar an Volpe does not explicitly disclose  creating the user data that emulates the user production data.

However, Rai discloses creating the user data that emulates (“simulate”) the user production data (Rai at col. 15, ll. 4-35, Test system 300 may test the function, operation, performance, and/or other characteristics of development code 252 by replaying, within test environment 350, replay transactions 323 as a replay test script. For example, test system 300 may, based on replay transactions 323, output a signal within test environment 350. … replay transactions 323. For each transaction within replay transactions 323, test system 300 may output one or more corresponding signals that may cause application servers 360 to perform operations. In this way, test system 300 may simulate, within test environment 350, operations performed by production environment 150. Test system 300 may eventually cause test environment 350 to process all transactions within replay transactions 323, so that test environment 350 has processed the transactions corresponding to those processed by production environment 150 between time t1 and t2. Further, see col. 10, ll. 4-21 and col. 13, ll. 37-50).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gaonkar to include creating the user data that emulates (“simulate”) the user production data, as disclosed by Rai, for the purpose of simulating actual user behavior and code coverage under load, and thereby effectively testing the source code under test and the behavior and performance of the test environment may be observed and evaluated. Further, the performance of the test environment to be compared to the performance of the production computing system (see col. 1, ll. 37-60 of Rai).

As to claim 18, (the system claim) recites substantially similar limitations to claim 9 (the method claim) and is therefore rejected using the same art and rationale set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199